Defendant was arrested for an attempt to kill and murder one Everett Bailer. After his arrest he freely made a full and complete confession and accounted, in a reasonable way, for his conduct. When informed against he pleaded guilty and was sentenced to be confined in the State prison at Jackson. After sentence, defendant was transferred to the Michigan asylum for criminal insane *Page 489 
at Ionia. A motion for a new trial was heard and denied. Defendant brings error.
Two questions are raised: First, that the complaint, warrant, and arrest of defendant and all subsequent proceedings are void because the complaint made against him was not signed and sworn to. When defendant was arraigned and informed against he pleaded guilty to the charge made against him in the information and thus waived any defect in the prior proceedings. Second, it is claimed defendant was insane at the time of the commission of the offense and at the time of his arrest, arraignment, plea, and sentence. The record is convincing that defendant understood what he was doing and desired to accomplish. His insanity was not suggested to the court by conduct or by counsel appointed to defend him. The court did not abuse its discretion in refusing to grant a new trial. We find no error in the proceedings. Conviction is affirmed.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.